J-S64015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
             v.                           :
                                          :
                                          :
JOHN HENRY SNYDER, JR.                    :
                                          :
                     Appellant            :    No. 344 MDA 2017

          Appeal from the Judgment of Sentence December 13, 2016
              In the Court of Common Pleas of Dauphin County
            Criminal Division at No(s): CP-22-CR-0002569-2015


BEFORE:    PANELLA, J., SHOGAN, J., and FITZGERALD*, J.

MEMORANDUM BY PANELLA, J.                         FILED DECEMBER 13, 2017

      A jury convicted Appellant, John Henry Snyder, Jr., of aggravated

assault and endangering the welfare of his girlfriend’s two-and-a-half-year-

old child. Snyder contends the jury’s verdict was against the weight of the

evidence at trial. After careful review, we affirm.

      Snyder’s sister, Brenda Morales, testified she lived with Snyder, his

girlfriend, and his girlfriend’s child at the time of the instant offense. On that

day, she left to go to visit her in-laws, leaving Snyder home alone with the

child. Later that day, Snyder called her, claiming the child had been injured

after falling down a flight of stairs in the home. Snyder sent Morales pictures

of the toddler, which revealed bruising around and an eye and a hand-

shaped bruise around the neck. These pictures were not presented as

evidence at trial.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S64015-17


       Morales testified that after the fall, Snyder had claimed he had picked

the child up with two hands, one on the child’s diaper and the other around

the child’s neck. When she returned to the home, she took pictures of the

child’s injuries. Morales’s pictures of the injuries were presented as evidence

at trial.

       Morales also testified to a conversation she had with Snyder some time

after the incident. In this conversation, Snyder admitted he injured the child

when he grabbed the child by the neck, hit the child in the face, and

smashed the toddler’s face into a wall. He admitted he had done this

because he had been frustrated with the child’s crying.

       Several months later, Morales met a police investigator pursuant to an

unrelated investigation. It was only at this point that she reported the abuse

suffered by the child.

       Snyder’s girlfriend, the mother of the child, testified that she often left

the child in Snyder’s care when she went to work. She also testified that

Snyder had called her on that day to inform her of the child’s injuries. Over

the phone, Snyder only related the child’s fall. However, when his girlfriend

returned home later that night, he informed her he had dropped the child

when picking him up after the fall. He related he had caught the toddler

around the neck after dropping him.

       Dr. Kathryne Crowell, a pediatrician, testified that in her expert

opinion, the injuries suffered by the child were not consistent with a fall


                                       -2-
J-S64015-17


down stairs. Rather, she opined that they were consistent with strangulation

and blunt force trauma. She further opined that the neck bruise would have

required excessive force, and could not be caused by simply picking the child

up by the neck. Finally, she stated that the injuries were consistent with

Snyder’s confession to Morales.

      Snyder testified that he was asleep on a couch when he heard the

child fall down the stairs. He rushed over to pick him up. He assumed the

bruises on the child’s neck came from when he picked the child up after the

fall. He denied making any confession to Morales.

      On appeal, Snyder contends the jury’s verdict was inconsistent with

the evidence at trial. He points to his girlfriend’s testimony that there was a

hostile   atmosphere   between     herself,   Snyder,    and   Morales     regarding

economic    issues.   He   highlights   irreconcilable   inconsistencies    between

Morales’s testimony and the testimony of his girlfriend. Further, he notes his

girlfriend testified that Morales’s children were abusive to the child, and

Morales actively encouraged this abuse. Finally, Snyder notes Morales is

facing charges related to her failure to seek appropriate care for the child

after the injuries.

      We do not review challenges to the weight of the evidence de novo on

appeal. See Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009).

Rather, we only review the trial court’s exercise of its discretionary judgment

regarding the weight of the evidence presented at trial. See id. “[W]e may


                                        -3-
J-S64015-17


only reverse the lower court’s verdict if it is so contrary to the evidence as to

shock one’s sense of justice.” Commonwealth v. Champney, 832 A.2d

403, 408 (Pa. 2003) (citations omitted). A verdict is said to be contrary to

the evidence such that it shocks one’s sense of justice when “the figure of

Justice totters on her pedestal,” or when “the jury’s verdict, at the time of its

rendition, causes the trial judge to lose his breath, temporarily, and causes

him to almost fall from the bench, then it is truly shocking to the judicial

conscience.” Commonwealth v. Davidson, 860 A.2d 575, 581 (Pa. Super.

2004) (citations omitted).

      Here the trial court acknowledged the appropriate legal standards in

addressing Snyder’s challenge. The court identified the inconsistencies in

Snyder’s story, his confession to Morales, and Dr. Crowell’s expert testimony

as credible evidence that Snyder had abused the child. It therefore

concluded that the jury’s verdict did not shock its conscience, and denied

Snyder a new trial.

      After reviewing the transcripts, we cannot conclude that the trial court

misstated the evidence of record. Nor can we conclude that its reasoning

constitutes an abuse of discretion. The figure of Justice is firmly rooted to

her pedestal here. We therefore affirm the judgment of sentence.

      Judgment of sentence affirmed.




                                      -4-
J-S64015-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2017




                          -5-